Citation Nr: 0100512	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  97-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a stomach disorder, 
skin disorder, memory loss, and joint pain, to include the 
disorders being due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from July 1969 to July 1971, and 
October 1974 to October 1992, including service in Southwest 
Asia from October 1990 to March 1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded these claims in October 1998 for further 
development.  At that time, the Board noted that the veteran 
had over 20 years of service, which included his period of 
service during the Persian Gulf War (PGW).  As there was some 
indication that some of his pathology may have been related 
to earlier or later service, the Board determined to 
adjudicate the issues as service connection to include but 
not limited to his period of service during the Persian Gulf 
War (PGW).  The claims are now ready for adjudication. 


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The veteran's skin condition described, as pruritus, is 
due to an undiagnosed illness that manifested itself during 
service.

3.  The veteran's service medical records contain numerous 
complaints, findings, and diagnosis of joint pain, as well as 
injuries to the arms, legs, back, and shoulders beginning 
several years prior to his service in Southwest Asia (SWA). 
They do not contain any complaints, findings, or diagnosis of 
a chronic neuropsychiatric disability of any kind, including 
a memory loss disorder.

4.  The veteran has not presented any competent evidence of a 
relationship between a stomach disorder; joint pain disorder; 
or, memory loss, and an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A skin condition due to an undiagnosed illness was 
incurred during PGW service.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (1999).

2.  There is no reasonable possibility that the claim for 
entitlement to service connection for a stomach disorder, 
joint pain, and memory loss due to an undiagnosed illness as 
a result of service in the SWA pursuant to 38 C.F.R. § 3.317 
may be substantiated, or that these disorders were incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2000);  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions of this act, 
in effect, eliminate the "well-grounded" claims 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.317(a)(1) (1999).  Objective indications 
of a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar. 38 C.F.R. § 3.317(a) (3) (1999).

A disability referred to in this section shall be considered 
service-connected for purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(2-5) (1999).  Signs or symptoms 
which may be manifestations of an undiagnosed illness 
include, but are not limited to, fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that there is a reasonable possibility that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  A plausible claim is "one which 
is meritorious on its own or capable of substantiation."  
Black v. Brown, 10 Vet. App. 279 (1997).  

For there to be a reasonable possibility that a claim may be 
substantiated, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be substantiated on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Procedurally, the Board notes that the veteran filed a claim 
in March 1995, including a skin disorder, stomach problems, 
joint pains, and memory loss, as due to undiagnosed illness.  
Although a stomach disorder, and a skin disorder were 
originally claimed on a direct service-connected basis, and 
denied in final RO determinations, these claims have been 
clarified to be only claims for undiagnosed illness.  In 
addition, several claims were also originally submitted, 
including low back pain; right and elbow disorders; and left 
hip and left knee pain on a direct service connected basis, 
and denied in final RO determinations.  However, a 
generalized joint pain disorder was not finally determined, 
as such these claims have been combined and clarified to be a 
claim for joint pain, to include the disorder as due to an 
undiagnosed illness.  

Because the undiagnosed illness claims are based on 
essentially the same legal theory, the claims for a stomach 
disorder, and joint pain disorder will be discussed together.  
Moreover, the claims for a skin disorder, and memory loss 
will be discussed separately.


a. Skin disorder due to undiagnosed illness

Service medical records note complaints, in 1975, of a facial 
rash, diagnosed as mild to moderate pseudofolliculitis 
barbae.  Also in 1975 was a complaint of a dry scaly plaque 
like rash in the groin area, and a rash on the end of the 
penis.  These were treated with Mycelex, and bacitracin.  In 
July 1992, the veteran developed hives on his face, as well 
as swelling, and itching. This was noted to be an allergic 
reaction to Motrin.

In a VA examination in December 1992, the veteran reported 
that his skin irritated him no matter what he did.  The 
examiner made no objective findings, but diagnosed 
dermatitis, type unknown.

The veteran filed a claim in March 1995 for service 
connection for a skin condition as due to service in the 
Persian Gulf.

In April 1995, a VA examiner noted that the veteran had been 
previously seen at the VA for evaluation of his xerosis and 
pruritus.  The veteran reported the condition since serving 
in the Gulf War.  He used several creams, including Aladerm 
with menthol and phenol, several times daily and after 
bathing.  He reported the condition to be severe.  It itched 
and he scratched, particularly after coming out of the bath, 
or in temperature changes.  He denied hives, but reported 
associated patchy redness. The examiner noted normal skin of 
the chest, back, and arms with no primary lesions evident.  
There was no excoriations, and the skin was negative for 
dermatographism.  The diagnosis was pruritus with mild 
xerosis of greater than eight years duration of idiopathic 
nature; previous workup was unrevealing for underlying cause 
of the pruritus, and the xerosis has been persistent and 
probably accounted for the recurrent episodes of itching and 
scratching.  He reported relief with recurrent medication and 
use of antihistamines.  The examiner doubted that chronic 
urticaria was related to his clinical picture.

In a VA examination in September 1999, the examiner noted 
complaints of pruritus on 2 occasions in 1994 and 1995; and, 
severe itching on exposure to water, and when perspiring 
since 1990.  The itching was intense particularly when 
perspiring.  He had been treated through the VA with topical 
lotions such as Aladerm and systemic anti-histamines such as 
Hydroxyzine.  The symptoms were pruritus, quite severe after 
exposure to water.  The examiner made no objective findings.  
The diagnosis was aquagenic pruritus vs. aquagenic urticaria.

In light of the pertinent regulations, the Board has 
considered all the information and medical evidence and 
grants this Persian Gulf veteran's claim of entitlement to 
service connection for a skin condition due to an undiagnosed 
illness. Essentially, the evidence of record substantiates a 
chronic undiagnosed skin disorder that became manifest within 
the presumptive period (extended to December 31, 2001). 
Specifically, as noted above during the most recent VA 
examination in September 1999, the examiner noted that while 
the physical examination revealed no findings, "The symptoms 
again are pruritus which is quite severe after exposure to 
water." This chronic severe itching is well documented in 
the records, and has not been associated with any diagnosed 
disorder.  

Furthermore, the veteran first reported that his skin 
irritated him, "no matter what I do," in a VA examination 
two months after service.  At that time the diagnosis was 
dermatitis, type undetermined, causing the patient to be 
irritated at times.  In addition medical notations discount 
urticaria as a possible cause of the condition.  

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for an award of service connection for a skin 
condition as an undiagnosed illness are satisfied. 38 
U.S.C.A. §§ 1117, 5107; 38 C.F.R. § 3.317.


b. Stomach disorder and joint pain, due to undiagnosed 
illness

The Board finds that the symptomatology of a stomach 
disorder, and joint pains for which the veteran complained 
has not resulted in a disability which can be said to be 
"undiagnosed."  Specifically, in April 1995 and September 
1999 VA examination reports, the veteran was diagnosed with 
hiatal hernia, and gastrointestinal reflux disease (GERD).  
Constipation was also diagnosed in the 1999 examination.  
Thus, his stomach condition has been diagnosed.  

Regarding joint pain, in a VA examination in December 1992, 
x-rays revealed left elbow tendinous calcification around the 
olecranon.  (The Board notes that service connection was 
granted for a left elbow disability.)

In a VA examination in April 1995, a diagnosis of 
fibromyositis of the shoulders and elbows was made.

Finally, in a VA examination in September 1999, a diagnosis 
of mild degenerative joint disease, left shoulder; and knees, 
with loss of function due to pain, confirmed by x-ray was 
made.  The examiner further opined that the veteran's 
complaints were more likely due to intercurrent cause rather 
than Persian Gulf service.

Accordingly, several clinical diagnoses for his joint pain 
have been recorded.  The Board notes, parenthetically, that 
the veteran service records reveal a 16 or more year history 
of muscle and joint pains and injuries, which dates the 
disorder to the mid-1970s and predates it by several years to 
his Persian Gulf War service. These include; 1974 - injured 
arm, and elbow; 1975 - bone contusion, right elbow; injured 
back moving a refrigerator; pain in both arms for a week; low 
back strain, slight muscle tightness; muscle spasms, upper 
arm for 2 months; 1976 - pain, right shoulder blade; injured 
right olecranon; right elbow injury, olecranon, several tiny 
bone fragments; 1979 - swollen, painful joints; 1984 - 
reported a dislocated left shoulder; 1977-78, 1991 - 
diagnosed, marked lordosis, lumbar, possible mechanical back 
strain; 1992 - left leg pain; mechanical lower back pain; 
sciatica, and herniated nucleus pulposus.

Moreover, in his service retirement examination in June 1992, 
he reported back pain for 2 to 3 years; and, painful joints 
for 5-6 years; as well as pain in his hips.  

He filed claims for direct service connection for lower back 
pain; painful joints; and elbow pain in November 1992.  By 
rating decision in January 1993, service connection was 
granted for a left elbow disorder.  In addition, while not 
specifically denying service connection for a generalized 
joint pain disorder, service connection was denied for low 
back, left hip, and knee pain; and a right elbow disorder.  

The provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for a stomach 
disorder, and a joint pain disorder are precluded under this 
regulation.  Since there is, of record, medical evidence 
attributing the veteran's claimed undiagnosed illnesses to 
clinically-diagnosed disorders, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 are 
rendered not plausible and the claims are denied.  

The Board has also considered the multiple written statements 
submitted by the veteran's family, and friends.  These 
statements are not competent evidence to establish a medical 
relationship to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While the Board has considered the veteran's contentions and 
find that his statements are probative of symptomatology, the 
statements and opinions are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing 
clinically diagnosed disorders.  The veteran lacks the 
medical expertise to offer an opinion as to the existence of 
current stomach, and or joint pain pathology, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible medical evidence, service 
connection is not warranted for a stomach disorder, and or 
joint pain, due to an undiagnosed illness as a result of 
service in the Southwest Asian Theater pursuant to 38 C.F.R. 
§ 3.317.


c. Memory loss due to undiagnosed illness

Service records reveal a February 1979 mental health 
consultation for nerves, with a notation of a head injury in 
December 1975. The only injury to the head was a laceration 
on the forehead.  He was not unconscious, and had no 
problems.  No present problems were noted by the examiner.

In an August 1989 examination he reported a history of loss 
of memory.

The retirement examination in June 1992 was negative as to 
any memory or other mental disorders.

In a VA examination in April 1995, the veteran reported 
memory problems beginning in late 1992.  He had difficulty 
remembering things and in concentrating while studying for an 
automotive repair course.  

The examiner noted the veteran was well developed, nourished, 
pleasant, cooperative and in no acute distress.  He was alert 
and oriented x 3 with normal speech, and pleasant affect.  A 
mini-mental status exam was considered normal with 30 of 30 
answers.  He recalled 3 of 3 words after five minutes; 
spelled words backwards; followed written commands; and drew 
intersecting pentagons.  His face was symmetric with normal 
pinprick, and cranial nerves appeared intact.  Motor exam was 
normal with normal bulk, tone, and 5/5 strength.  Sensory was 
normal to light touch, and pinprick. Cerebellar was normal 
for finger to nose. The examiner noted the memory problems 
were subjective.  No detectable abnormalities were found by 
neurological examination.  

In a neuropsychiatric examination in May 1995, the examiner 
noted no significant decline in overall cognitive or 
intellectual functioning, and no significant objective 
impairment in memory functioning in a man of low average 
premorbid abilities.  His intelligence was in the average 
range, but his general fund of information and oral math 
skills were in the low average range.  Significant weakness 
was noted in his attention skills.  An assessment of his 
verbal and visual memory revealed no significant impairment 
for short or long term memory, but some relative difficulty 
with high load unstructured verbal material (list learning). 

In a VA mental disorders examination in September 1999, the 
examiner noted the veteran was alert; oriented; cooperative; 
with no evidence of depression.  There was mild anxiety 
related to his medical problems.  There was however, no 
evidence of excessive anxiety to the degree of a panic 
disorder; and, no evidence of psychosis. Cognitively, he was 
intact in all spheres.  He complained of recent memory 
problems however neuropsychological testing revealed no 
impairment in cognitive functioning.  He was functionally 
competent, and a GAF of 90 was assigned.

A neurologist noted complaints of difficulty in a math course 
in 1994.  He was experiencing more difficulty with math than 
previously experienced in service.  The examiner noted that 
the veteran had mood difficulties which he linked to his 
service in Saudi Arabia.  These were apparent to the examiner 
to be due to his skin disorder.  His wife was also concerned 
that it might be a transmissible disease and was reluctant to 
have direct physical contact with him.  The examiner opined 
that there was some poor retention of previously well known 
math skills.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has memory loss 
is not supported by the record.  Post-service medical 
evidence is negative for treatment for or diagnosis of a 
memory loss disorder.  

Specifically, although the veteran has claimed memory loss, 
and concentration and memory difficulties, several VA 
examinations have found the claim to be subjective. No 
detectable abnormalities were found by neurological and 
neuropsychiatric examiners.  Thus, there is no clinical 
medical evidence of a memory loss disability, and the 
objective medical evidence of record does not show that the 
disorder is exhibited at this time.  

Since, as previously discussed, basic service connection 
requires that a disability must be currently manifested, the 
Board must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for a memory loss disorder 
could be granted and the claim for service connection is 
therefore denied.  Because the regulations define an 
undiagnosed illness essentially as one where objective 
indications of a chronic disability cannot be attributed to 
any known clinical diagnosis and there is no evidence of the 
current disabilities claimed, the Board need not reach the 
issue of whether they have existed for six months or more, or 
whether they are manifestations of an undiagnosed illness.  

The Court has held that "Congress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability.  
(Citation omitted.)  In the absence of proof of a present 
disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).  As the veteran has 
not submitted competent evidence that he currently suffers 
from a memory loss disorder, the claim is denied.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993); Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992); Caluza v. Brown, 7 Vet.App. 498 
(1995).  

There is nothing in the record which suggests the existence 
of any additional evidence that might render plausible this 
claim on the bases of current existence and a medical nexus.


ORDER

Entitlement to service connection for a skin condition due to 
an undiagnosed illness is granted.  Entitlement to service 
connection for a stomach disorder due to an undiagnosed 
illness is denied.  Entitlement to service connection for 
memory loss, and joint pain, to include the disorders being 
due to undiagnosed illness is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

